

EMPLOYMENT AGREEMENT


This AGREEMENT dated as of January 1, 2006 between Uluru Inc., a Delaware
corporation located at 2600 Stemmons Freeway, Suite 176, Texas, 75207 (the
“Company”), and Kerry P. Gray, an individual residing at 4929 Stonyford Drive,
Dallas, Texas 75287 (the “Executive”).


W I T N E S S E T H:


WHEREAS, the Company desires that Executive serve as the Company’s Chief
Executive Officer; and


WHEREAS, in order to induce Executive to agree to serve in such capacity, the
Company hereby offers Executive certain compensation and benefits of employment,
as described herein.


WHEREAS, Executive is willing to serve in this position on the terms and
conditions hereinafter set forth;


NOW, THEREFORE, in consideration of the promises and of the mutual covenants
contained herein, the Company and Executive hereby agree as follows:


1. Employment


The Company hereby agrees to employ Executive and Executive hereby agrees to be
employed upon the terms and conditions hereinafter set forth.



2.  
Nature of Employment



During the term of this Agreement, Executive shall serve as President, Chief
Executive Officer, and as a member of the Company’s Board of Directors (the
“Board”) and shall have such responsibilities and authority consistent with such
positions as may be reasonably assigned to him by the Board. Executive shall
devote his full time and attention and best efforts to perform successfully his
duties and advance the Company’s interests. Employee shall abide by the
Company’s policies, procedures, and practices, as they may exist from time to
time. Executive shall be responsible to the Board, rendering the services and
performing the duties prescribed by the Board


The Executive shall be employed at the Company’s offices in Dallas, Texas, and
his principal duties shall be performed primarily in Dallas, Texas, except for
business trips reasonable in number and duration.


3. Term


The employment of the Executive hereunder shall begin on the date hereof and
shall continue in full force and effect for a period of three (3) years, and
thereafter shall be automatically renewed for successive one-year periods unless
the Company gives the Executive written notice of termination within six (6)
months prior to the end of any such period or until the occurrence of a
Termination Date, as defined in Section 6 (the "Term").


4. Compensation




4.1
As compensation for the Executive’s services during the Term, the Company shall
pay the Executive an annual base salary at the rate of Three Hundred Thousand
Dollars ($300,000), payable in accordance with the Company’s reasonable
policies, procedures, and practices, as they may exist from time to time. Prior
to the end of each year during the Term, the Compensation Committee of the
Company shall undertake an evaluation of the services of the Executive during
the year then ended in accordance with the Company’s compensation program at the
date hereof (the “Program”). The Company shall consider the performance of the
Executive, his contribution to the success of the Company and entities under
common control with the Company (collectively, “Affiliates”), and other factors
and shall fix an annual base salary to be paid to the Executive during the
ensuing year.


4.2.
Notwithstanding the foregoing, the Company may change the Program from time to
time or institute a successor to the Program, but the Executive’s annual base
salary shall in no event be less than his annual base salary in effect on the
date of change, adjusted regularly to reflect increases in the cost of living
and comparable compensation for like positions.



4.3.
The executive shall participate in the Company incentive compensation programs
in accordance with the following subparagraphs (i) and (ii):


 

(i)  
Incentive Plan - The executive shall be covered by the cash bonus plan currently
maintained by the Company and shall be afforded the opportunity thereunder to
receive a target award of 25% of annual base salary payable in cash and a target
award of 25% of annual base salary payable in Company Common Stock, to be
awarded upon the achievement of reasonable performance goals; provided that the
Company may from time to time change the Program or institute a successor to the
Program, so long as the Executive continues to be eligible to receive bonus
awards of percentages of annual base salary in amounts at least equal to those
specified as in effect on the date hereof.




(ii)  
Stock Option Plan - Executive shall be entitled to participate in the Company’s
stock option plan. In accordance with this plan the Board may from time to time,
but without any obligation to do so, grant stock options to the Executive upon
such terms and conditions as the Board shall determine in its sole discretion.
If the Company no longer has a class of stock publicly-traded by reason of a
Change in Control of the Company, as defined in Section 6.3, the Company’s
obligation under this Section 4.3 will be satisfied through options granted by
the issuer with public stock then in control of the Company.



4.4
If the Executive is prevented by disability, for a period of six consecutive
months, from continuing fully to perform his obligations hereunder, the
Executive shall perform his obligations hereunder to the extent he is able and
after six months the Company may reduce his annual base salary to reflect the
extent of the disability; provided that in no event may such rate, when added to
payments received by him under any disability or qualified retirement or pension
plan to which the Company, Affiliate, or Executive contributes or has
contributed, be less than $200,000. If there should be a dispute about the
Executive’s disability, disability shall be determined by the Board of Directors
of the Company based upon a report from a physician, reasonably acceptable to
the Executive, who shall have examined the Executive. If the Executive claims
disability, the Executive agrees to submit to a physical examination at any
reasonable time or times by a qualified physician designated by the Chairman of
Board of the Company and reasonably acceptable to the Executive. Notwithstanding
any provision in this Section, the Company shall not be obligated to make any
payments to Executive on account of disability after the expiration of this
Agreement.




5.  
Executive Benefits



The Executive shall be entitled to participate in all “employee pension benefit
plans,” all “employee welfare benefit plans” (each as defined in the Employee
Retirement Income Security Act of 1974) and all pay practices and other
compensation arrangements maintained by the Company, on a basis at least as
advantageous to the Executive as the basis on which other executive employees of
the Company are eligible to participate and on a basis at least as advantageous
to the Executive as the basis on which he participates therein on the date
hereof. Executive shall, during the term of his employment hereunder, continue
to be provided with such benefits at a level at least equivalent to the initial
benefits provided or to be provided hereunder. Without limiting the generality
of the foregoing, the Executive shall be entitled to the following employee
benefits (collectively, with the benefits contemplated by this Section 5, the
“Benefits”):



5.1  
The Executive and Executive’s dependents shall participate, at their option in
any medical insurance plans and programs comparable in scope to the coverage
afforded on the date hereof, with only such contribution by the Executive toward
the cost of such insurance as may be required from time to time from other
executive officers of the Company. If a Change in Control of the Company, as
defined in Section 6.3, shall have occurred, the Company may not change the
carriers providing medical insurance immediately before the change without the
consent of the Executive, which consent will not be unreasonably withheld.




5.2  
Life Insurance. Executive shall be entitled to group term life insurance
coverage of an amount equal to no less than $500,000, all premiums being paid by
the Company.




5.3  
Long-Term Disability Insurance. The Company shall maintain in effect long term
disability insurance providing Executive in the event of his disability (as
defined in Section 4.4 hereof) with compensation annually equal to at least
$200,000.




5.4  
The Executive shall be entitled to paid time off (“PTO”) of no less than thirty
nine (39) days each year. Such PTO shall be accrued and taken in accordance with
the Company’s policies and practices, as they may exist from time to time.




5.5  
The Company shall reimburse the Executive from time to time for the reasonable
expenses incurred by the Executive in connection with the performance of his
obligations hereunder.




5.6  
During such times as the Company is eligible and financially qualified to obtain
the same, the Company shall maintain directors and officers’ liability insurance
applicable to the Executive in amounts established by the Board of Directors.

 
Notwithstanding the foregoing, the Company may from time to time change or
substitute a plan or program under which one or more of the Benefits are
provided to the Executive, provided that the Company first obtains the written
consent of the Executive, which the Executive agrees not unreasonably to
withhold, taking into account his personal situation.


6. Termination Date; Consequences for Compensation and Benefits 



6.1  
Definition of Termination Date. The first to occur of the following events shall
be the Termination Date:




 
6.1.1
The date on which the Executive becomes entitled to receive long-term disability
payments by reason of total and permanent disability;




 
6.1.2
The Executive’s death;




 
6.1.3.
Voluntary resignation after one of the following events shall have occurred,
which event shall be specified to the Company by the Executive at the time of
resignation: material reduction in the responsibility, authority, power or duty
of the Executive or a material breach by the Company of any provision of this
Agreement, which breach continues for 30 days following notice by the Executive
to the Company setting forth the nature of the breach (“Resignation with
Reason”);




 
6.1.4.
Voluntary resignation not accompanied by a notice of reason described in Section
6.1.3 (“General Resignation”);




 
6.1.5
Discharge of the Executive by the Company after one of the following events
shall have occurred, which event shall be specified in writing to the Executive
by the Company at the time of discharge:

 

(i)  
a felonious act committed by Executive during his employment hereunder,




(ii)  
any act or omission on the part of Executive not requested or approved by the
Company constituting willful malfeasance or gross negligence in the performance
of his duties hereunder,




(iii)  
any material breach of any term of this Agreement by the Executive which is not
cured within 30 days after written notice from the Board to the Employee setting
forth the nature of the breach (“Discharge for Cause”);



For purposes of this subparagraph (6.1.5), no act or failure to act on the
Executive’s part shall be considered “willful” unless done or omitted to be done
by Executive not in good faith and without reasonable belief that Executive’s
action or omission was in the best interest of the Company. Notwithstanding the
foregoing, Executive shall not be deemed to have been discharged for Cause
unless and until there shall have been delivered to Executive a copy of a Notice
of Termination (as defined below) from the Chairman of the Board of the Company
stating that in his good faith opinion Executive was guilty of conduct set forth
in clauses (i), (ii), or (iii) above of this subparagraph (6.1.5) and specifying
the particulars thereof in detail.



 
6.1.6
Discharge of the Executive by the Company not accompanied by a notice of cause
described in Section 6.1.5 (“General Discharge”).

 
For purposes of this Agreement “Notice of Termination” shall mean a notice which
indicates the specific termination provision in this Agreement relied upon and
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated. Each Notice of Termination shall be delivered at least sixty (60)
days prior to the effective date of termination.

 

6.1  
Consequences for Compensation and Benefits

 

(a) If the Termination Date occurs by reason of disability, death, General
Resignation or Discharge for Cause, the Company shall pay compensation to the
Executive through the Termination Date and shall pay to the Executive all
Benefits accrued through the Termination Date, payable in accordance with the
respective terms of the plans, practices and arrangements under which the
Benefits were accrued.


(b) If the Termination Date occurs by reason of General Discharge or Resignation
with Reason, (i) all stock options held by the Executive shall become
immediately exercisable and shall remain exercisable for three (3) years after
the Termination Date, (ii) the Company shall continue the health coverage
contemplated by Section 5.1 for a period of two (2) years thereafter, (iii) the
Company shall engage for the Executive, at the Company’s expense, outplacement
services appropriate to the Executive’s position, for up to twelve months after
the Termination Date, and (iv) the Executive shall be entitled to receive,
within 60 days after the Termination Date, the amount set forth in Section
6.2.1.
 
6.2.1
The Executive’s annual base salary at the Termination Date plus the target bonus
for the year in which the Termination Date occurs, multiplied by two (2) (i.e.,
2 times base salary plus target bonus).



6.3
Change in Control.




 
In the event of the occurrence of a Change in Control (as defined below), this
Agreement may be terminated by Executive upon the occurrence thereafter of one
or more of the following events:



1) Termination by Executive of his employment with the Company may be made
within two (2) years after a Change in Control and upon the occurrence of any of
the following events:


(a.) A significant adverse change in the nature or scope of the Executive’s
authorities, powers, functions, responsibilities or duties as a result of the
Change in Control, a reduction in the aggregate of Executive’s existing base
salary and existing Incentive Plan received from the Company, or termination of
Executive’s rights to any existing Executive Benefit to which he was entitled
immediately prior to the Change in Control or a reduction in scope or value
thereof without the prior written consent of Executive;


(b.) The liquidation, dissolution, merger, consolidation or reorganization of
the Company or transfer of all or a significant portion of its business and/or
assets (by liquidation, merger, consolidation, reorganization or otherwise)
unless the successor or successors to which all or a significant portion of its
business and/or assets have been transferred (directly or by operation of law)
shall have assumed all duties and obligations of the Company under this
Agreement pursuant to Section 12.5 hereof; or


(c.) The Company shall relocate its principal executive offices or require
Executive to have as his principal location of work any location which is in
excess of 50 miles from the location thereof immediately prior to the relocation
date or to travel from his office in the course of discharging his
responsibilities or duties hereunder more than thirty (30) consecutive calendar
days or an aggregate of more than ninety (90) calendar days in any consecutive
365-calendar day period without in either case his prior consent.
 
(d.) Failure to elect or re-elect Executive, or removal of Executive, as a
director of the Company (or any successor thereto), if Executive shall have been
a director of the Company immediately prior to the Change in Control, or the
office of the Company which Executive held immediately prior to a Change in
Control; however, in a Change in Control as a result of merger or acquisition,
it is understood by the parties that the entire Board of Directors of the
Company may be dissolved and this Paragraph 6.3(1)(d) will not apply in such
case.


2) Subsequent to a change in control of the Company, the failure by the Company
to obtain the assumption of the obligation to perform this Agreement by any
successor as contemplated in Section 12.5 hereof or otherwise; or


3) Subsequent to a Change in Control of the Company, any purported termination
of Executive’s employment that is not effected pursuant to a Notice of
Termination satisfying the requirement of Section 6.1.5 hereof.


6.3.1
A Change in Control of the Company shall occur upon the first to occur of the
date when (a) a person or group “beneficially owns” (as defined in Rule 13d-3
promulgated under the Securities Exchange Act of 1934) in the aggregate 50% or
more of the outstanding shares of capital stock entitled to vote generally in
the election of the Directors of the Company (b) there occurs a sale of all or
substantially all of the business and/or assets of the Company or (c) persons
who were Directors of the Company on January 2, 2006 no longer constitute a
majority of the Board of Directors of the Company.



6.3.2
If a Change in Control of the Company shall have occurred within six (6) months
prior to the Termination Date or the Executive terminates this Agreement under
Section 6.3 the Executive will be entitled to receive, within 60 days after the
Termination Date, the Executive’s annual base salary at the Termination Date
plus the target bonus for the year in which the Termination Date occurs
multiplied by two (2) (i.e., 2 times base salary plus target bonus), all stock
options held by the Executive shall become immediately exercisable and shall
remain exercisable for three (3) years after the Termination Date. The Company
shall continue the health coverage contemplated by Section 5.1 for a period of
two (2) years thereafter.



6.4
Liquidated Damages: No Duty to Mitigate Damages. The amounts payable pursuant to
Sections 6.2 and 6.3 shall be deemed liquidated damages for the early
termination of this Agreement and shall be paid to the Executive regardless of
any income the Executive may receive from any other employer, and the Executive
shall have no duty of any kind to seek employment from any other employer during
the balance of the Term.



7. Indemnification


To the fullest extent permitted by law, the Company shall indemnify the
Executive and hold him harmless from and against all loss, cost, liability and
expense (including reasonable attorney’s fees) arising from the Executive’s
service to the Company or any Affiliate, whether as officer, director, employee,
fiduciary of any employee benefit plan or otherwise.


8. Agreement Not to Compete 


The Executive agrees that, while serving as an Executive of the Company, he will
not, without the written consent of the Chairman of the Board of the Company,
serve as an employee or director of any business entity other than the Company
and its Affiliates, but may serve as a director of a reasonable number of
not-for-profit corporations and may devote a reasonable amount of time to
charitable and community service. For the period beginning on the Termination
Date and continuing for the number of year specified below, the Executive shall
not engage, directly or indirectly in any business competitive with that of the
Company:



 
Termination Benefit
 
Period
           
Amount set forth in Section 6.2.1
 
1.0
Year
           
Amount set forth in Section 6.3.2
 
1.5
Years
           
Neither the amount set forth in Section 6.2.1 nor the amount set forth in
Section 6.3.2
 
1.0
Year
               

 
The Executive may hold stock or a limited partnership interest of 5% or less in
any publicly traded entity engage in such business without violating this
Agreement.


9. Agreement Not to Solicit


For one year following any Termination Date, regardless of the reason, the
Executive shall not solicit any employee of the Company or an Affiliate to leave
such employment and to provide services to the Executive or any business entity
by which the Executive is employed or in which the Executive has a material
financial interest. Soliciting a former employee of the Company and its
Affiliates to provide such services shall not be a violation of this Agreement.


10. Confidential Information 


Unless the Executive shall first secure consent of the Company, the Executive
shall not disclose or use, either during or after the Term for a period of five
(5) years, any secret or confidential information of the Company or any
Affiliate, whether or not developed by the Executive, except as required by his
duties to the Company or the Affiliate.


Executive will sign a Employee Confidentiality, Inventions, and Non-Competition
Agreement, which shall control over this Agreement (except for Section 8 of this
Agreement) if any conflict exists between it and this Agreement .


11. Arbitration


Any dispute or differences concerning any provision of this Agreement which
cannot be settled by mutual accord between the parties shall be settled by
arbitration in Dallas, Texas in accordance with the rules then in effect of the
American Arbitration Association, except as otherwise provided herein. The
dispute or differences shall be referred to a single arbitrator, if the parties
agree upon one, or otherwise to three arbitrators, one to be appointed by each
party and a third arbitrator to be appointed by the first named arbitrators; and
if either party shall refuse or neglect to appoint an arbitrator within 30 days
after the other party shall have appointed an arbitrator and shall have served a
written notice upon the first mentioned party requiring such party to make such
appointment, then the arbitrator first appointed shall, at the request of the
party appointing him, proceed to hear and determine the matters in difference as
if he were a single arbitrator appointed by both parties for the purpose, and
the award or determination which shall be made by the arbitrator shall be final
and binding upon the parties hereto. The arbitrator or arbitrators shall each
have not less than five (5) years experience in dealing with the subject matter
of the dispute or differences to be arbitrated. Any award maybe enforced in any
court of competent jurisdiction. The expenses of any such arbitration shall be
paid by the non-prevailing party, as determined by the final order of the
arbitrators.




12. Miscellaneous


12.1 Notices


All notices in connection with this Agreement shall be in writing and sent by
postage prepaid first class mail, courier, or telefax, and if relating to
default or termination, by certified mail, return receipt requested, addressed
to each party at the address indicated below:


If to the Company:
Uluru Inc.
2600 Stemmons Freeway, Suite 176
Dallas, TX 75207
Attn: Chief Financial Officer


Copy To:
John J. Concannon III, Esq.,
Bingham Dana LLP
150 Federal Street
Boston, MA 02110


If to the Executive:
Kerry P. Gray
4939 Stonyford Drive
Dallas, TX 75287


Or to such other address as the addressee shall last have designated by notice
to the communicating party. The date of giving of any notice shall be the date
of actual receipt.


12.2 Governing Law


This Agreement shall be deemed a contract made and performed in the State of
Texas, and shall be governed by the internal and substantive laws of the State
of Texas.


12.3 Severability


Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or in the
interpretation in any other jurisdiction; however, such provision shall be
deemed amended to conform to applicable laws and to accomplish the intentions of
the parties.


12.4 Entire Agreement; Amendment


This Agreement constitutes the entire agreement of the parties and may be
altered or amended or any provision hereof waived only by an agreement in
writing signed by the party against whom enforcement of any alteration,
amendment, or waiver is sought. No waiver by a party of any breach of this
Agreement shall be considered as a waiver of any subsequent breach.


12.5 Successors and Assigns

 
12.5.1
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle Executive to
compensation from the Company in the same amount and on the same terms as
Executive would be entitled hereunder if Executive terminated his employment for
Change of Control. As used in this Section 12.5.1, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which executes and delivers the Agreement provided for in this
Section 12.5.1 or which otherwise becomes bound by all the terms and provisions
of this Agreement by operation of law.



12.5.2
This Agreement is intended to bind and inure to the benefit of and be
enforceable by Executive and the Company, and their respective successors and
assigns, except that Executive may not assign any of his rights or delegate any
of his duties without the prior written consent of the Company.


12.6 Assignability


Neither this Agreement nor any benefits payable to the Executive hereunder shall
be assigned, pledged, anticipated, or otherwise alienated by the Executive, or
subject to attachment or other legal process by any creditor of the Executive,
and notwithstanding any attempted assignment, pledge, anticipation, alienation,
attachment, or other legal process, any benefit payable to the Executive
hereunder shall be paid only to the Executive or his estate.


IN WITNESSES WHEREOF, the Company and its officers hereunto duly authorized, and
the Employee have signed and sealed this Agreement as of the date first written
above.




ULURU Inc.
 
Executive
         
By:
/s/ Terrance K. Wallberg
 
By:
/s/ Kerry P. Gray
         
Name:
Terrance K. Wallberg
 
Name:
Kerry P. Gray
         
Title:
Vice President and CFO
 
Title:
President and CEO
         
Date:
January, 1, 2006
 
Date:
January, 1, 2006